EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Laub on 8/15/2022.
The application has been amended as follows: 

1.	(Currently Amended) A data storage system, comprising:
a non-volatile memory component; and
	one or more controllers configured to cause:
obtaining a plurality of write commands;
determining, based on the plurality of write commands, a number of drive-writes per period;
determining, based on the number of drive-writes per period, an amount of degradation to the non-volatile memory component;
generating, based on a machine-learned model, a probability of failure value, which is based on data associated with input parameters for the machine-learned model and the amount of degradation to the non-volatile memory component; 
determining whether the probability of failure value satisfies one of a first threshold probability of failure value and a second threshold probability of failure value; 
generating, based on determining that the probability of failure value satisfies one of the first and second threshold probability of failure values, an alert; and
in response to the alert generated based on determining that the probability of failure value satisfies the first threshold probability of failure value, obtaining a reduced number of write commands from a host,
wherein: 
	the amount of degradation to the non-volatile memory component comprises a throughput acceleration coefficient;
	the data storage system is configured to determine the throughput acceleration coefficient based on a ratio between the number of drive-writes per period and a drive-writes per period specification;
	the data storage system is further configured to determine the number of drive-writes per period based on the plurality of write commands and a total amount of data written to the non-volatile memory component; and
the drive-writes per period specification is a pre-determined number of drive-writes per period for the non-volatile memory component. 

11.	(Currently Amended) A method, comprising:
obtaining a plurality of write commands at a data storage device;
determining, based on the plurality of write commands, a number of drive-writes per period;
determining, based on the number of drive-writes per period, an amount of degradation to a non-volatile memory component of the data storage device;
generating, based on a machine-learned model, a probability of failure value, which is based on data associated with input parameters for the machine-learned model and the amount of degradation to the non-volatile memory component; 
determining whether the probability of failure value satisfies one of a first threshold probability of failure value and a second threshold probability of failure value; 
generating, based on determining that the probability of failure value satisfies one of the first and second threshold probability of failure values, an alert; and
in response to the alert generated based on determining that the probability of failure value satisfies the first threshold probability of failure value, obtaining a reduced number of write commands from a host,
wherein: 
	the amount of degradation to the non-volatile memory component comprises a throughput acceleration coefficient;
	the throughput acceleration coefficient is determined based on a ratio between the number of drive-writes per period and a drive-writes per period specification;
	the number of drive-writes per period is determined based on the plurality of write commands and a total amount of data written to the non-volatile memory component; and
the drive-writes per period specification is a pre-determined number of drive-writes per period for the non-volatile memory component. 

15.	(Currently Amended) An apparatus, comprising:
means for obtaining a plurality of write commands;
means for determining, based on the plurality of write commands, a number of drive-writes per period;
means for determining, based on the number of drive-writes per period, an amount of degradation to a non-volatile memory component, 
	wherein the amount of degradation to the non-volatile memory component comprises a throughput acceleration coefficient;
means for generating, based on a machine-learned model, a probability of failure value, which is based on data associated with input parameters for the machine-learned model and the amount of degradation to the non-volatile memory component; 
means for determining whether the probability of failure value satisfies one of a first threshold probability of failure value and a second threshold probability of failure value; 
means for generating, based on determining that the probability of failure value satisfies one of the first and second threshold probability of failure values, an alert; 
means for, in response to the alert generated based on determining that the probability of failure value satisfies the first threshold probability of failure value, obtaining a reduced number of write commands from a host;	
means for determining the throughput acceleration coefficient based on a ratio between the number of drive-writes per period and a drive-writes per period specification; and
	means for determining the number of drive-writes per period based on the plurality of write commands and a total amount of data written to the non-volatile memory component,
wherein the drive-writes per period specification is a pre-determined number of drive-writes per period for the non-volatile memory component. 


Reasons for Allowance
Claims 1-4, 7-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “determining, based on the number of drive-writes per period, an amount of degradation to the non-volatile memory component;
generating, based on a machine-learned model, a probability of failure value, which is based on data associated with input parameters for the machine-learned model and the amount of degradation to the non-volatile memory component; 
determining whether the probability of failure value satisfies one of a first threshold probability of failure value and a second threshold probability of failure value; 
generating, based on determining that the probability of failure value satisfies one of the first and second threshold probability of failure values, an alert; and
in response to the alert generated based on determining that the probability of failure value satisfies the first threshold probability of failure value, obtaining a reduced number of write commands from a host,
wherein: 
	the amount of degradation to the non-volatile memory component comprises a throughput acceleration coefficient;
	the data storage system is configured to determine the throughput acceleration coefficient based on a ratio between the number of drive-writes per period and a drive-writes per period specification”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0033-37 and FIG. 3].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
Claims 2-4, 7-10 and 21 depend from claim 1, and are considered allowable for at least the same reasons as claim 1. 
Claims 11 and 15 contain similar limitations to claim 1, and are considered allowable for at least the same reasons as claim 1. Claims 12-14 and 22 depend from claim 11, and are considered allowable for at least the same reasons as claim 11. Claims 16-19 and 23 depend from claim 15, and are considered allowable for at least the same reasons as claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133